Brodkey, J.
In an information filed in the District Court for Douglas County on January 17, 1978, defendant, Archie L. Brown, was charged in count I of committing the offense of robbery under section 28-414, R. R. S. 1943, and charged in count II with the offense of using a firearm in the commission of a felony under section 28-1011.21, R. R. S. 1943. The District Court *528thereafter, on August 18, 1978, sentenced the defendant to a minimum statutory term of 3 years imprisonment for robbery, and to 3 years imprisonment in the Nebraska Penal and Correctional Complex for the use of a firearm in the commission thereof, said sentences to be served consecutively. Defendant has appealed those sentences to this court, alleging as his sole assignment of error: “The defendant is entitled to have his minimum statutory sentences of three years imprisonment each for robbery and use of a firearm under Sections 28-414 and 28-1011.21, R. R. S. 1943, vacated and this cause remanded to the District Court for resentencing in view of the reduced statutory minimum sentence of one year’s imprisonment for the same offense under Sections 28-324, 28-1205, and 28-105 (1), R. S. Supp. 1978, which became law on January 1, 1979.”
The only issue raised by this appeal is whether the penalty provisions of the new Nebraska Criminal Code should be used to determine the sentences to be imposed for crimes committed prior to January 1, 1979, when a sentence has not become final by that date. We recently disposed of that issue in the case of State v. Weinacht, ante p. 124, 277 N. W. 2d 567 (1979). Our opinion in that case controls the instant case, and mandates affirmance of the sentences imposed by the District Court.
Affirmed.